DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 11, 20 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 19 and 22 of U.S. Patent No. 10,825,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 15, 19 and 22 anticipate the more generic or broader claims of the application 17/094,959.
 A claim chart comparing the claims is provided below.
Application 17/094,959
US Patent No. 10,825,292
Similarities/Differences
1. A method for facilitating a transaction for a patron using a wireless device at a touchpoint associated with a gaming establishment, wherein the transaction is a purchase of gaming credit 5for play at the gaming establishment, the method comprising: 

(a) the wireless device reading a touchpoint ID associated with the touchpoint; 

(b) the wireless device transmitting the touchpoint ID, patron-identifying information, and a request for the transaction to a transaction server; 

(c) the transaction server authorizing the transaction; and 

10(d) the transaction server transmitting authorization for the transaction to at least one of the wireless device and the gaming establishment, and the gaming establishment providing the gaming credit to the patron.
1. A method for facilitating a transaction for a patron using a wireless device at a touchpoint associated with a touchpoint business, the method comprising: 

(a) the wireless device transmitting patron-identifying information to a transaction server operated by a transaction-funding business; 

(b) the wireless device reading a touchpoint ID associated with the touchpoint; 

(c) the wireless device transmitting the touchpoint ID to the transaction server; 

(d) the transaction server authorizing the transaction; and 

(e) the transaction server transmitting authorization for the transaction to at least one of the wireless device and the touchpoint business, and the touchpoint business providing at least one of a good and a service associated with the transaction to the patron, 
wherein: the transaction is a purchase of gaming credit at a touchpoint of a gaming establishment; 

….
Same
10. A gaming establishment comprising: 

a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; a kiosk configured to request generation of new gaming vouchers by the ticket server and to 30request redemption of existing gaming vouchers by the ticket server; and a gaming table or a gaming machine, wherein: a wireless device used by a patron of the gaming establishment is configured to read a touchpoint ID associated with a touchpoint in the gaming establishment; the wireless device is configured to transmit the touchpoint ID, patron-identifying 35information, and a request for a purchase of gaming credit to a transaction server; -46-1231.031CIPthe transaction server is configured to authorize the purchase of the gaming credit; and the gaming establishment is configured to provide the gaming credit to enable the patron to play at the gaming table or the gaming machine.  








511. The gaming establishment of claim 10, wherein: the transaction server is configured to transmit to the kiosk a request for a new gaming voucher having a monetary value associated with the gaming credit; the kiosk is configured to transmit to the ticket server a ticket server request for the new gaming voucher having the monetary value associated with the gaming credit; 10the ticket server is configured to generate the new gaming voucher by associating a voucher ID with the monetary value associated with the gaming credit; the ticket server is configured to transmit to the kiosk the voucher ID associated with the new gaming voucher; the kiosk is configured to transmit to the transaction server the voucher ID associated with 15the new gaming voucher; the transaction server is configured to generate and transmit to the wireless device or the gaming establishment a transaction package representing at least the voucher ID associated with the new gaming voucher; the wireless device or the gaming establishment is configured to request redemption of the 20gaming voucher; the ticket server is configured to redeem the gaming voucher; and the gaming credit corresponding to the retrieved monetary value is provided to enable the patron to play at the gaming table or the gaming machine.

15. A gaming machine for a gaming establishment further comprising: 
a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; and a kiosk configured to request generation of new gaming vouchers by the ticket server and to request redemption of existing gaming vouchers by the ticket server, wherein: a wireless device used by a patron is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; the wireless device is configured to transmit to the transaction server a request for purchase of gaming credit at the gaming machine; the wireless device is configured to read a touchpoint ID associated with the gaming machine; the wireless device is configured to transmit the touchpoint ID to the transaction server; the transaction server is configured to authorize the purchase of the gaming credit; the transaction server is configured to transmit authorization for the purchase of the gaming credit to the wireless device; the gaming establishment is configured to provide the gaming credit to enable the patron to play the gaming machine;

 the transaction server is configured to transmit to the kiosk a kiosk request for a new gaming voucher having a monetary value associated with the gaming credit; the kiosk is configured to transmit to the ticket server a ticket server request for the new gaming voucher having the monetary value associated with the gaming credit; the ticket server is configured to generate the new gaming voucher by associating a voucher ID with the monetary value associated with the gaming credit; the ticket server is configured to transmit to the kiosk the voucher ID associated with the new gaming voucher; the kiosk is configured to transmit to the transaction server the voucher ID associated with the new gaming voucher; the transaction server is configured to generate and transmit to the wireless device a transaction package representing at least the voucher ID associated with the new gaming voucher; the wireless device is configured to transmit the transaction package to the gaming machine; the gaming machine is configured to recover the voucher ID associated with the new gaming voucher from the transaction package; the gaming machine is configured to transmit to the ticket server the voucher ID associated with the new gaming voucher; the ticket server is configured to retrieve the monetary value associated with the voucher ID; the ticket server is configured to transmit the retrieved monetary value to the gaming machine; and the gaming machine is configured to provide the gaming credit corresponding to the retrieved monetary value to enable the patron to play the gaming machine.
Same
20. A wireless device used by a patron in facilitating a transaction at a touchpoint of a gaming establishment, wherein the transaction is a purchase of gaming credit for play at the gaming establishment, wherein: the wireless device is configured to read a touchpoint ID associated with the touchpoint; 5the wireless device is configured to transmit the touchpoint ID, patron-identifying information, and a request for the transaction to a transaction server; the transaction server is configured to authorize the transaction; the transaction server is configured to transmit authorization for the transaction to at least one of the wireless device and the gaming establishment; and 10the gaming establishment is configured to provide the gaming credit to the patron.
19. A wireless device used by a patron in facilitating a transaction at a touchpoint of a touchpoint business, wherein: the wireless device is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; the wireless device is configured to read a touchpoint ID associated with the touchpoint; the wireless device is configured to transmit the touchpoint ID to the transaction server; the transaction server is configured to authorize the transaction; the transaction server is configured to transmit authorization for the transaction to at least one of the wireless device and the touchpoint business; the touchpoint business is configured to provide at least one of a good and a service associated with the transaction to the patron; the transaction is a purchase of gaming credit at a touchpoint of a gaming establishment;  

…
Same
29. A transaction server for use in facilitating a transaction at a touchpoint of a gaming establishment using a wireless device used by a patron, wherein the transaction is a purchase of gaming credit for play at the gaming establishment, wherein: 25the wireless device is configured to read a touchpoint ID associated with the touchpoint; the transaction server is configured to receive the touchpoint ID, patron-identifying information, and request for the transaction from the wireless device; the transaction server is configured to authorize the transaction; the transaction server is configured to transmit authorization for the transaction to at least 30one of the wireless device and the gaming establishment; and the gaming establishment is configured to provide the gaming credit to the patron.
22. A transaction server operated by a transaction-funding business for use in facilitating a transaction at a touchpoint of a touchpoint business using a wireless device used by a patron, wherein: the transaction server is configured to receive patron-identifying information from the wireless device; the wireless device is configured to read a touchpoint ID associated with the touchpoint; the transaction server is configured to receive the touchpoint ID from the wireless device; the transaction server is configured to authorize the transaction; the transaction server is configured to transmit authorization for the transaction to at least one of the wireless device and the touchpoint business; the touchpoint business is configured to provide at least one of a good and a service associated with the transaction to the patron; the transaction is a purchase of gaming credit at a touchpoint of a gaming establishment; …
Same







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19, 28 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the following: “wherein monetary value for the transaction never resides on or 30passes through the wireless device.”  It is not clear in view of the specification and claims what the applicant intends “never resides or passes through” the wireless device.  Is the passing a physical passing through, such as a physical voucher or form of currency having monetary value physically passing through or physically residing in the wireless device? Or is the claim to be read as the value does not electronically pass through the wireless device such as not being processed in any manner by a processor or memory.   Claims 19, 28 and 37 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based upon the same analysis applied to claim 9 as they are similar in scope.  Clarification is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 8, 10 – 18, 20 -27 and 29 - 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMay et al (US 2013/0065686) in view of Graf et al (US 2014/0256407).
As per claim 1, LeMay discloses:
(a) the wireless device reading a touchpoint ID associated with the touchpoint; (LeMay 009, 0031, 0037,0071, 0090)
(b) the wireless device transmitting the …, patron-identifying information, and a request for the transaction to a transaction server; (LeMay discloses a wireless device operated by a player to transmit patron identification such as the unique device ID, wherein the device ID is transmitted to a remote transaction server and a voucher redemption request) (LeMay 009, 0031, 0037, 0061 — 0064)
(c) the transaction server authorizing the transaction; and(LeMay 0061 — 0064)
(d) the transaction server transmitting authorization for the transaction to at least one of the wireless device and the gaming establishment, and the gaming establishment providing the gaming credit to the patron. (LeMay discloses the transmitting of an authorization to a EGM wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service)) (LeMay 0061 — 0064)
LeMay fails to specifically disclose:
(a) the wireless device reading a touchpoint ID associated with the touchpoint; 
(c) the wireless device transmitting the touchpoint ID …to the transaction server;
However, Graf discloses a method of utilizing a mobile device to connect to a EGM wherein an optical code or a RFID code is scanned and the ID of the EGM is transmitted to a remote server to determine if the EGM is valid to be used in the gaming transaction (Graf 0032, 0034).
It would be obvious to one of ordinary skill in the art to modify LeMay in view of Graf to provide a game system wherein a wireless device reads a touchpoint ID such as a EGM identification, transmits it to a server for authorization. This would ensure that multiple EGM’s are not being utilized simultaneously or blocked (Graf 0034).
As per claim 2, 
the touchpoint is a non-gaming touchpoint of the gaming establishment; (LeMay discloses the touchpoint being a non-gaming touchpoint such as a kiosk, printer or card reader) (LeMay 0077, 0082, 0083)
step (a) comprises the wireless device reading the touchpoint ID associated with the non- gaming touchpoint; and (LeMay discloses the wireless device reading a touchpoint ID) (LeMay 0071 – 0072)
step (d) comprises the gaming establishment providing the gaming credit to enable the patron to play at any gaming table or any gaming machine of the gaming establishment. (LeMay disclose authorization of a game voucher and providing game credits for use to play a game) (LeMay 0067)
As per claim 3, 
a voucher printer is associated with the non-gaming touchpoint; (LeMay discloses the touchpoint being a non-gaming touchpoint such as a kiosk, printer or card reader) (LeMay 0077, 0082, 0083)
step (c) comprises the transaction server requesting creation of a new gaming voucher; and (LeMay discloses a server to requesting  e-cash in/out transaction) (LeMay 0133 – 0135)
step (d) comprises: 25(d1) the transaction server transmitting information about the new gaming voucher to the voucher printer associated with the non-gaming touchpoint; and (d2) the voucher printer printing a paper voucher for the new gaming voucher that the patron can redeem for play at any gaming table or any gaming machine for the gaming credit. (LeMay discloses the sending of the e-cash out message to a printer to print a paper voucher) (LeMay 0133, 0143)
As per claim 4, wherein: the touchpoint is a gaming table of the gaming establishment; step (a) comprises the wireless device reading the touchpoint ID associated with the gaming table; and step (d) comprises the gaming establishment providing the gaming credit to enable the 35patron to play at the gaming table. (LeMay discloses the transmitting of an authorization to an EGM (i.e. gaming table LeMay 0189) wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service). LeMay further discloses the server authorizing a credit purchase transaction (LeMay 0061 – 0064, 0156 - 0158). LeMay further discloses a server authorizing and validating the virtual voucher to enable use of the credits on the EGM or game machine which may be a gaming table) (LeMay 0181, 0189)
As per claim 5, a voucher printer is associated with the gaming table; (LeMay 0036, 0041, 0048, 0058, 0082, 0189) 
step (c) comprises the transaction server requesting creation of a new gaming voucher; (LeMay discloses a server to requesting  e-cash in/out transaction) (LeMay 0133 – 0135)
 and 5step (d) comprises: (d1) the transaction server transmitting information about the new gaming voucher to the voucher printer associated with the gaming table; (d2) the voucher printer printing a paper voucher for the new gaming voucher;  (LeMay 0086, 0087, 0113)and (d3) a dealer at the gaming table redeeming the paper voucher for the patron for the 10gaming credit to enable the patron to play at the gaming table. (LeMay disclose the redemption of printed paper vouchers at gaming machines or at gaming tables) (LeMay 0085, 0189)
As per claim 6, wherein the voucher printer is associated with only the gaming table. (LeMay discloses the gaming machine being associated with a printer, wherein the gaming machine may be a gaming table) (LeMay 0086 – 0087, 0189)
As per claim 7, wherein the voucher printer is associated with the gaming table and one or more other gaming tables. (LeMay discloses the gaming machine being associated with a printer, wherein the gaming machine may be a gaming table) (LeMay 0086 – 0087, 0189)
As per claim 8, wherein step (d) comprises: (d1) creation of a virtual voucher as part of the transaction; and 20(d2) redemption of the virtual voucher for the gaming credit. (LeMay 0086, 0087, 0113), (LeMay further discloses a server authorizing and validating the virtual voucher to enable use of the credits on the EGM or game machine which may be a gaming table) (LeMay 0181, 0189)
As per claim 10, 
a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; (LeMay 0040)
a kiosk configured to request generation of new gaming vouchers by the ticket server and to 30request redemption of existing gaming vouchers by the ticket server; and (LeMay 0009, 0010, 0040, 0041, 0077, 0168)
a gaming table or a gaming machine, wherein: (LeMay 0189)
a wireless device used by a patron of the gaming establishment is configured to read a touchpoint ID associated with a touchpoint in the gaming establishment; (LeMay 009, 0031, 0037,0071, 0090)
the wireless device is configured to transmit …, patron-identifying 35information, and a request for a purchase of gaming credit to a transaction server; (LeMay discloses a wireless device operated by a player to transmit patron identification such as the unique device ID, wherein the device ID is transmitted to a remote transaction server) (LeMay 009, 0031, 0037, 0061 — 0064)
-46-1231.031CIPthe transaction server is configured to authorize the purchase of the gaming credit; and (LeMay 0061 — 0064)
the gaming establishment is configured to provide the gaming credit to enable the patron to play at the gaming table or the gaming machine. (LeMay 0061 — 0064)
LeMay fails to specifically disclose:
the wireless device is configured to read a touchpoint ID associated with the gaming machine;
the wireless device is configured to transmit the touchpoint ID …;
However, Graf discloses a method of utilizing a mobile device to connect to a EGM wherein an optical code or a RFID code is scanned and the ID of the EGM is transmitted to a remote server to determine if the EGM is valid to be used in the gaming transaction (Graf 0032, 0034).
It would be obvious to one of ordinary skill in the art to modify LeMay in view of Graf to provide a game system wherein a wireless device reads a touchpoint ID such as a EGM identification, transmits it to a server for authorization. This would ensure that multiple EGM’s are not being utilized simultaneously or blocked (Graf 0034).
As per claim 12, 
the touchpoint is a non-gaming touchpoint of the gaming establishment; (LeMay discloses the touchpoint being a non-gaming touchpoint such as a kiosk, printer or card reader) (LeMay 0077, 0082, 0083)
the wireless device is configured to read the touchpoint ID associated with the non-gaming touchpoint; and(LeMay discloses the wireless device reading a touchpoint ID) (LeMay 0071 – 0072)
 the gaming establishment is configured to provide the gaming credit to enable the patron to 30play at any gaming table or any gaming machine of the gaming establishment. (LeMay disclose authorization of a game voucher and providing game credits for use to play a game) (LeMay 0067)
As per claim 13, 
a voucher printer is associated with the non-gaming touchpoint; (LeMay discloses the touchpoint being a non-gaming touchpoint such as a kiosk, printer or card reader) (LeMay 0077, 0082, 0083)
the transaction server is configured to request creation of a new gaming voucher; (LeMay discloses a server to requesting  e-cash in/out transaction) (LeMay 0133 – 0135)
-47-1231.031CIPthe transaction server is configured to transmit information about the new gaming voucher to the voucher printer associated with the non-gaming touchpoint; and the voucher printer is configured to print a paper voucher for the new gaming voucher that the patron can redeem at any gaming table or any gaming machine for the gaming credit. (LeMay discloses the sending of the e-cash out message to a printer to print a paper voucher) (LeMay 0133, 0143)
As per claim 14, the touchpoint is a gaming table of the gaming establishment; the wireless device is configured to read the touchpoint ID associated with the gaming table; and 10the gaming establishment is configured to provide the gaming credit to enable the patron to play at the gaming table. (LeMay discloses the transmitting of an authorization to an EGM (i.e. gaming table LeMay 0189) wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service). LeMay further discloses the server authorizing a credit purchase transaction (LeMay 0061 – 0064, 0156 - 0158). LeMay further discloses a server authorizing and validating the virtual voucher to enable use of the credits on the EGM or game machine which may be a gaming table) (LeMay 0181, 0189)
As per claim 15, 
a voucher printer is associated with the gaming table; (LeMay 0036, 0041, 0048, 0058, 0082, 0189)
15the transaction server is configured to request creation of a new gaming voucher; (LeMay discloses a server to requesting  e-cash in/out transaction) (LeMay 0133 – 0135)
the transaction server is configured to transmit information about the new gaming voucher to the voucher printer associated with the gaming table; and the voucher printer is configured to print a paper voucher for the new gaming voucher (LeMay 0086, 0087, 0113) that a dealer at the gaming table can redeem for the patron for the gaming credit to enable the patron 20to play at the gaming table. (LeMay disclose the redemption of printed paper vouchers at gaming machines or at gaming tables) (LeMay 0085, 0189)
As per claim 16,  wherein the voucher printer is associated with only the gaming table. (LeMay discloses the gaming machine being associated with a printer, wherein the gaming machine may be a gaming table) (LeMay 0086 – 0087, 0189)
As per claim 17, wherein the voucher printer is associated with the gaming table and one or more other gaming tables. (LeMay discloses the gaming machine being associated with a printer, wherein the gaming machine may be a gaming table) (LeMay 0086 – 0087, 0189)
As per claim 18, wherein: the gaming establishment is configured to create a virtual voucher as part of the transaction; 30and the gaming establishment is configured to redeem the virtual voucher for the gaming credit. (LeMay 0086, 0087, 0113), (LeMay further discloses a server authorizing and validating the virtual voucher to enable use of the credits on the EGM or game machine which may be a gaming table) (LeMay 0181, 0189)
Independent claim(s) 20 and 29 is/are anticipated by LeMay based on the same analysis set forth for claim(s) 1, which are similar in claim scope.
Dependent claim(s) 21 and 30 is/are anticipated by LeMay based on the same analysis set forth for claim(s) 2, which are similar in claim scope.
Dependent claim(s) 22 and 31 is/are anticipated by LeMay based on the same analysis set forth for claim(s) 3, which are similar in claim scope.
Dependent claim(s) 23 and 32 is/are anticipated by LeMay based on the same analysis set forth for claim(s) 4, which are similar in claim scope.
Dependent claim(s) 24 and 33 is/are anticipated by LeMay based on the same analysis set forth for claim(s) 5, which are similar in claim scope.
Dependent claim(s) 25 and 34 is/are anticipated by LeMay based on the same analysis set forth for claim(s) 6, which are similar in claim scope.
Dependent claim(s) 26 and 35 is/are anticipated by LeMay based on the same analysis set forth for claim(s) 7, which are similar in claim scope.
Dependent claim(s) 27 and 36 is/are anticipated by LeMay based on the same analysis set forth for claim(s) 8, which are similar in claim scope.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        9/20/2022

/James S. McClellan/Primary Examiner, Art Unit 3715